[ex107canadianguaranteefo001.jpg]
EXECUTION COPY CANADIAN GUARANTEE (FOREIGN ABL) dated as of June 4, 2015 among
AVAYA CANADA CORP., as Canadian Borrower, and CITIBANK, N.A., as Administrative
Agent LEGAL_23786304.9 CANADIAN GUARANTEE (FOREIGN ABL) Exhibit 10.7



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo002.jpg]
EXECUTION COPY TABLE OF CONTENTS ARTICLE I DEFINITIONS Page SECTION 1.01.
SECTION 1.02. Credit Agreement Other Defined Terms. ARTICLE II SECTION 2.01.
SECTION 2.02. SECTION 2.03. SECTION 2.04. SECTION 2.05. SECTION 2.06. SECTION
3.01. SECTION 3.02. SECTION 3.03. GUARANTEE Guarantee 2 Guarantee of Payment 2
No Limitations 2 Reinstatement 3 Agreement To Pay; Subrogation 3 Information 4
ARTICLE III INDEMNITY, SUBROGATION AND SUBORDINATION Indemnity and Subrogation 4
Contribution and Indemnification 4 Subordination 5 ARTICLE IV SECTION 4.01.
SECTION 4.02. SECTION 4.03. SECTION 4.04. SECTION 4.05. SECTION 4.06. SECTION
4.07. SECTION 4.08. MISCELLANEOUS Notices 5 Waivers; Amendment 5 Administrative
Agent's Fees and Expenses, Indemnification 6 Survival of Representations and
Warranties 6 Counterparts; Effectiveness; Successors and Assigns; Several
Agreement 6 Severability 7 Right of Set Off 7 Governing Law; Jurisdiction;
Venue; Waiver of Jury Trial; Consent to Service of Process 7 LEGAL 23786304.9
CANADIAN GUARANTEE (FOREIGN ABL)



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo003.jpg]
TABLE OF CONTENTS (continued) Page SECTION 4.09. Headings 8 SECTION 4.10.
Guarantee Absolute 8 SECTION4.il. Termination or Release 9 SECTION 4.12.
Additional Guarantors 9 SECTION 4.13. Limitation on Guaranteed Obligations 9
SECTION 4.14. Instrument for the Payment of Money 10 SECTION 4.15. Continuing
Guarantee 10 SECTION 4.16. Consent to Certain Provisions 10 u LEGAL_23786304.9
CANADIAN GUARANTEE (FOREIGN ABL)



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo004.jpg]
EXECUTION COPY GUARANTEE dated as of June 4, 2015, among AVAYA CANADA CORP., a
Nova Scotia unlimited liability company ("Canadian Borrower"), each other Person
that exe cutes a supplement attached hereto following the Closing Date and
becomes a Guarantor hereun der (collectively, the "Guarantors" and each a
"Guarantor") and CITIBANK, N.A., as Admin istrative Agent (as defined below).
Reference is made to the Credit Agreement dated as of even date herewith (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among, the Canadian Borrower, Avaya Deutschland
GmbH and Avaya GmbH & Co. KG (collectively, the "German Borrowers"), Avaya
International Sales Limited (the "Irish Borrower") and Avaya UK (the "UK
Borrower"; and, together with the Canadian Borrower, the German Borrowers and
the Irish Borrower, collectively, the "Borrowers"), Citi bank, N.A., as
Administrative Agent and L/C Issuer, Citibank, N.A., Canadian Branch, as Cana
dian Swing Line Lender, Citibank, N.A., London Branch, as European Swing Line
Lender and each lender from time to time party thereto (collectively, the
"Lenders" and, each, individually, a "Lender"). The Lenders have agreed to
extend credit to the Borrowers subject to the terms and conditions set forth in
the Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Guarantee. The Canadian Borrower and each Person that may become party hereto
are affiliates of the Bor rowers, will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement and are
willing to execute and deliver this Guarantee in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto make the following
representations and warranties to the Administrative Agent for the benefit of
the Secured Parties and hereby covenant and agree as follows: ARTICLE I
DEFINITIONS SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this
Guarantee and not otherwise defined herein have the meanings specified in the
Credit Agreement. (b) The rules of construction specified in Article I of the
Credit Agreement al so apply to this Guarantee. SECTION 1.02. Other Defined
Terms. As used in this Guarantee, the following terms have the meanings
specified below: "Administrative Agent" means Citibank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent. "Bankruptcy Laws" means the Companies Creditors
Arrangement Act (Canada), the Winding-up and Restructuring Act (Canada) and the
Bankruptcy and Insolvency Act (Canada) LEGAL_23786304.9 CANADIAN GUARANTEE
(FOREIGN ABL)



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo005.jpg]
EXECUTION COPY "Guarantee" means this Canadian guarantee agreement dated as of
June 4, 2015, among, inter alia, the Canadian Borrower and the Administrative
Agent as amended modified or supplemented from time to time. "Guarantors" means
Canadian Borrower, in its capacity as a guarantor under this Guarantee, and each
party that becomes a party to this Guarantee after the Closing Date. "Guarantee
Parties" means, collectively, the Borrowers (with the exception of the Canadian
Borrower) and each Guarantor and "Guarantee Party" means any one of them.
"Guarantee Supplement" means an instrument in the form of Exhibit I hereto.
ARTICLE II GUARANTEE SECTION 2.01. Guarantee. Each Guarantor irrevocably,
absolutely and uncon ditionally guaranties, jointly with the other Guarantors,
if any, and severally, the due and punctu al payment of the Obligations, in each
case, whether such Obligations are now existing or hereaf ter incurred under,
arising out of any Loan Document whether at stated maturity or earlier, by
reason of acceleration, mandatory prepayment or otherwise in accordance herewith
or with any other Loan Documents. Each of the Guarantors further agrees that the
Obligations may be ex tended, increased or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension, increase or renewal, in whole or in
part, of any Obligation. To the extent permitted by applicable law, each of the
Guarantors waives presentment to, demand of payment from and protest to any
Guarantee Party of any of the Obligations, and also waives notice of acceptance
of its guarantee and notice of protest for nonpayment. SECTION 2.02. Guarantee
of Payment. Each of the Guarantors further agrees that its guarantee hereunder
constitutes a guarantee of payment when due and not of collection, and, to the
extent permitted by applicable law, waives any right to require that any resort
be had by the Administrative Agent or any other Secured Party to any security
held for the payment of the Obligations, or to any balance of any deposit
account or credit on the books of the Adminis trative Agent or any other Secured
Party in favor of the Borrowers or any other Person. SECTION 2.03. No
Limitations. (a) To the extent required by applicable law, except for
termination of a Guarantor's obligations hereunder as expressly provided in
Section 4.11, the obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination LEGAL_23786304.9
CANADIAN GUARANTEE (FOREIGN ABL)



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo006.jpg]
EXECUTION COPY for any reason, including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to any defense or
set-off, counterclaim, recoupment or termination whatso ever by reason of the
invalidity, illegality or unenforceability of the Obligations, or otherwise.
Without limiting the generality of the foregoing, to the extent permitted by
applicable law, the obligations of each Guarantor hereunder shall not be
discharged or impaired or otherwise affect ed by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
other wise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Guarantee;
(iii) the release of any security held by the Adminis trative Agent or any other
Secured Party for the Obligations; (iv) any default, failure or delay, willful
or otherwise, in the performance of the Obligations; or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the payment in full in cash of all the Obligations).
Each Guarantor expressly authorizes the Secured Parties to take and hold
security from the Foreign Loan Parties for the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all in accord ance
with the Loan Documents and all without affecting the obligations of any
Guarantor here under. (b) To the fullest extent permitted by applicable law,
each Guarantor waives any defense based on or arising out of any defense of any
Guarantee Party or the unenforceabil ity of the Obligations, or any part thereof
from any cause, or the cessation from any cause of the liability of any
Guarantee Party, other than the payment in full in cash of all the Obligations.
The Administrative Agent and the other Secured Parties, in accordance with the
Loan Docu ments, may compromise or adjust any part of the Obligations, make any
other accommodation with any Guarantee Party or exercise any other right or
remedy available to them against any Guarantee Party, without affecting or
impairing in any way the liability of any Guarantor here under except to the
extent the Obligations have been paid in full in cash. To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against any Guarantee Party, as the case
may be. SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time pay ment, or any part thereof, of any Obligation, is
rescinded, invalidated or must otherwise be re stored by the Administrative
Agent or any other Secured Party upon the bankruptcy or reorgani zation of any
Guarantee Party or otherwise. SECTION 2.05. Agreement To Pay; Subrogation. In
furtherance of the forego ing and not in limitation of any other right that the
Administrative Agent or any other Secured LEGAL_23786304.9 CANADIAN GUARANTEE
(FOREIGN ABL)



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo007.jpg]
EXECUTION COPY Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of any Guarantee Party to pay any Obligation when and
as the same shall become due, whether at ma turity, by acceleration, after
notice of prepayment or otherwise, each Guarantor hereby promises to and will
forthwith pay, or cause to be paid, to the Administrative Agent for distribution
to the Secured Parties in cash the amount of such unpaid Obligation. Upon
payment by any Guarantor of any sums to the Administrative Agent as provided
above, all rights of such Guarantor against any Guarantee Party arising as a
result thereof by way of right of subrogation, contribution, re imbursement,
indemnity or otherwise shall in all respects be subject to Article III herein.
SECTION 2.06. Information. Each Guarantor assumes all responsibility for be ing
and keeping itself informed of each Guarantee Party's financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations, and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks. ARTICLE III INDEMNITY, SUBROGATION AND SUBORDINATION
SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of in
demnity and subrogation as the Guarantors may have under applicable law (but
subject to Sec tion 3.03), each of the Borrowers agree that in the event a
payment of an obligation shall be made by any Guarantor under this Guarantee,
the Borrowers, jointly and severally, shall indem nify such Guarantor for the
full amount of such payment and such Guarantor shall be subrogated to the rights
of the Person to whom such payment shall have been made to the extent of such
payment. SECTION 3.02. Contribution and Indemnification. To the extent that any
Guarantor shall, under this Agreement as a joint and sever al obligor, repay any
of the Obligations (an "Accommodation Payment"), then the Guarantor making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Guarantors, in an amount equal to
a fraction of such Ac commodation Payment, the numerator of which fraction is
such other Guarantor's Allocable Amount and the denominator of which is the sum
of the Allocable Amounts of all of the Guaran tors. As of any date of
determination, the "Allocable Amount" of each Guarantor shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Guarantor hereunder without (a) rendering such Guarantor an
"insolvent person" within the meaning of the Bankruptcy and Insolvency Act
(Canada), (b) leaving such Guarantor with unreasonably small capital or assets
or (c) leaving such Guarantor unable to pay its debts as they become due.
LEGAL_23786304.9 CANADIAN GUARANTEE (FOREIGN ABL)



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo008.jpg]
EXECUTION COPY SECTION 3.03. Subordination. (a) Notwithstanding any provision of
this Guarantee to the contrary, all rights of the Guarantors under Section 3.01
of this Guarantee, and all other rights of indemnity, contri bution or
subrogation under applicable law or otherwise shall be fully subordinated to the
pay ment in full in cash of the Obligations; provided that if any amount shall
be paid to such Guaran tor on account of such subrogation rights at any time
prior to the payment in full of the Obliga tions, such amount shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Administrative Agent to be credited and applied against the Obligations, whether
matured or unmatured, in accordance with Section 8.03 of the Credit Agreement.
No failure on the part of any Borrower or any Guarantor to make the payments
required by Section 3.01 (or any other payments required under applicable law or
otherwise) shall in any respect limit the ob ligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of the obligations of such Guarantor
hereunder. ARTICLE IV MISCELLANEOUS SECTION 4.01. Notices. All communications
and notices hereunder shall (ex cept as otherwise expressly permitted herein) be
in writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to any Guarantor shall be given to it in
care of the Administrative Borrower as provided in Section 10.02 of the Credit
Agreement. SECTION 4.02. Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, any L/C Issuer or any other Secured Party in exercising
any right or power hereunder or under any other Loan Docu ment shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
L/C Issuers and the other Secured Parties hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or reme dies that
they would otherwise have. No waiver of any provision of this Guarantee or
consent to any departure by any Guarantee Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
4.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lend er or any L/C Issuer may have had notice or
knowledge of such Default at the time. No notice or LEGAL_23786304.9 CANADIAN
GUARANTEE (FOREIGN ABL)



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo009.jpg]
EXECUTION COPY demand on any Guarantee Party in any case shall entitle any
Guarantee Party to any other or fur ther notice or demand in similar or other
circumstances. (b) Neither this Guarantee nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Ad ministrative Agent and the Guarantee Party or
Guarantee Parties with respect to which such waiver, amendment or modification
is to apply, subject to any consent required in accordance with Section 10.01 of
the Credit Agreement. SECTION 4.03. Administrative Agent's Fees and Expenses,
Indemnification. (a) The parties hereto agree that the Administrative Agent
shall be entitled to reimbursement of its expenses incurred hereunder and
indemnity related hereto as provided in Sections 10.04 and 10.05 of the Credit
Agreement. (b) Any such amounts payable as provided hereunder shall be
additional Ob ligations guaranteed hereby. The provisions of this Section 4.03
shall remain operative and in full force and effect regardless of the
termination of this Guarantee or any other Loan Document, the consummation of
the transactions contemplated hereby, the repayment of any of the Obliga tions,
the invalidity or unenforceability of any term or provision of this Guarantee or
any other Loan Document, or any investigation made by or on behalf of the
Administrative Agent or any other Secured Party. All amounts due under this
Section 4.03 shall be payable within 10 Busi ness Days of written demand
therefor. SECTION 4.04. Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied up on by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administra tive Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension and shall continue in full force
and effect as long as any Loan or any other Ob ligation shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding, other than any
Letter of Credit that has been Cash Collateralized or, if satisfactory to the
L/C Issuer in its sole discretion, for which a backstop Letter of Credit is in
place. SECTION 4.05. Counterparts; Effectiveness; Successors and Assigns;
Several Agreement. This Guarantee may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by facsimile or electronic
transmission of an executed counterpart of a signature page to this Guarantee
shall be effective as delivery of an original executed counterpart of this
Guarantee. The Administrative Agent may also require that any such documents and
signatures delivered by facsimile or electronic transmission be confirmed by a
manually signed original thereof; provid ed that the failure to request or
deliver the same shall not limit the effectiveness of any document
LEGAL_23786304.9 CANADIAN GUARANTEE (FOREIGN ABL)



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo010.jpg]
EXECUTION COPY or signature delivered by facsimile or electronic transmission.
This Guarantee shall become ef fective as to any Guarantee Party when a
counterpart hereof executed on behalf of such Guaran tee Party shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Guarantee Party and the Administrative Agent and their respective
successors and assigns permitted thereby, and shall inure to the benefit of such
Guarantee Party, the Administrative Agent and the other Secured Parties and
their respective successors and assigns permitted there by, except that no
Guarantee Party shall have the right to assign or transfer its rights or obliga
tions hereunder or any interest herein (and any such assignment or transfer
shall be void) except as expressly contemplated by this Guarantee or any other
Loan Document. This Guarantee shall be construed as a separate agreement with
respect to each Guarantee Party and may be amended, modified, supplemented,
waived or released with respect to any Guarantee Party without the ap proval of
any other Guarantee Party and without affecting the obligations of any other
Guarantee Party hereunder. SECTION 4.06. Severability. If any provision of this
Guarantee or the other Loan Documents is held to be illegal, invalid or
unenforceable, the legality, validity and enforce ability of the remaining
provisions of this Guarantee and the other Loan Documents shall not be affected
or impaired thereby and the intent of such illegal, invalid or unenforceable
provision shall be followed as closely as legally possible. The invalidity of a
provision in a particular ju risdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. SECTION 4.07. Right of
Set Off. The rights of the Administrative Agent, each Lender and each L/C Issuer
to setoff shall be as set forth in Section 10.10 of the Credit Agree ment.
SECTION 4.08. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process. (a) THIS GUARANTEE AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS GUARANTEE AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE
THEREIN. (b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS
FOR ITSELF AND ITS PROPERTY TO THE NON EXCLUSIVE JURISDICTION OF ANY COURT OF
THE PROVINCE OF ONTARIO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTEE OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT AND EACH
PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES LEGAL_23786304.9 CANADIAN GUARANTEE (FOREIGN ABL)



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo011.jpg]
EXECUTION COPY ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO TO
BRING PROCEEDINGS IN RESPECT OF THIS GUARANTEE IN THE COURTS OF ANY OTHER
JURISDICTION. (c) WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS GUARANTEE HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR
THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY. (d) Each party to this Guarantee
irrevocably consents to service of process in the manner provided for notices
given by mail in Section 4.01. Nothing in this Agreement will affect the right
of any party to this Guarantee to serve process in any other manner permitted by
law. SECTION 4.09. Headings. Article and Section headings and the Table of Con
tents used herein are for convenience of reference only, are not part of this
Guarantee and are not to affect the construction of, or to be taken into
consideration in interpreting, this Guarantee. SECTION 4.10. Guarantee Absolute.
To the fullest extent permitted by applica ble law, all rights of the
Administrative Agent hereunder and all obligations of each Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforcea bility of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Ob ligations, or any
other amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, or any other agreement or instrument, (c)
any exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee securing or guaranteeing all or any of the Obligations (d), any law or
regulation of any jurisdiction or any other event affecting any term of an
Obligation, or (e) any other circumstance that might otherwise constitute a
defense available LEGAL 23786304.9 CANADIAN GUARANTEE (FOREIGN ABL)



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo012.jpg]
EXECUTION COPY to, or a discharge of, any Guarantor in respect of the
Obligations or this Guarantee (other than payment in full in cash of all of the
Obligations). SECTION4.il. Termination or Release. (a) This Guarantee and the
Guaranties made herein shall terminate with re spect to all Obligations when all
the outstanding Obligations (other than contingent indemnifica tion obligations
not yet accrued and payable) have been paid in full and the Lenders have no fur
ther commitment to lend under the Credit Agreement, the Outstanding Amount of
L/C Obliga tions has been reduced to zero (other than any Letter of Credit that
has been Cash Collateralized or, if satisfactory to the L/C Issuer in its sole
discretion, for which a backstop Letter of Credit is in place) and the L/C
Issuers have no further obligations to issue Letters of Credit under the Credit
Agreement. (b) A Guarantor shall automatically be released from its obligations
hereunder as provided in Section 9.12 of the Credit Agreement. (c) In connection
with any termination or release pursuant to paragraph (a) or (b) of this Section
4.11, the Administrative Agent shall execute and deliver to any Guarantor, at
such Guarantor's expense, all documents that such Guarantor shall reasonably
request to evi dence such termination or release, in each case in accordance
with the terms of Section 9.12 of the Credit Agreement. Any execution and
delivery of documents pursuant to this Section 4.11 shall be without recourse to
or warranty by the Administrative Agent. (d) At any time that the Administrative
Borrower desires that the Administra tive Agent take any of the actions
described in immediately preceding paragraph (c), it shall, up on request of the
Administrative Agent, deliver to the Administrative Agent an officer's certifi
cate certifying that the release of the respective Guarantor is permitted
pursuant to paragraph (a) or (b). The Administrative Agent shall have no
liability whatsoever to any Guarantor as a result of any release of any
Guarantor by it as permitted (or which the Administrative Agent in good faith
believes to be permitted) by this Section 4.11. SECTION 4.12. Additional
Guarantors. Any new direct parent company (that is not a Domestic Subsidiary) of
the Canadian Borrower that enters into this Guarantee as a Guar antor pursuant
to Section 6.11 of the Credit Agreement shall execute and deliver a Guarantee
Supplement and thereupon such new direct parent company (that is not a Domestic
Subsidiary) shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein. The execution and delivery of any
such instrument shall not require the con sent of any other Guarantee Party
hereunder. The rights and obligations of each Guarantee Party hereunder shall
remain in full force and effect notwithstanding the addition of any new Guaran
tee Party as a party to this Guarantee. SECTION 4.13. Limitation on Guaranteed
Obligations. Each Guarantor and each Secured Party (by its acceptance of the
benefits of this Guarantee) hereby confirms that it is LEGAL 23786304.9 CANADIAN
GUARANTEE (FOREIGN ABL)



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo013.jpg]
EXECUTION COPY its intention that this Guarantee not constitute a fraudulent
transfer or conveyance for purposes of any Debtor Relief Laws (including the
Bankruptcy Laws or any similar federal law). To effectu ate the foregoing
intention, each Guarantor and each Secured Party (by its acceptance of the ben
efits of this Guarantee) hereby irrevocably agrees that the Obligations owing by
such Guarantor under this Guarantee shall be limited to such amount as will,
after giving effect to such maxi mum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are rele vant under such Debtor
Relief Laws and after giving effect to any rights to contribution and/or
subrogation pursuant to any agreement providing for an equitable contribution
and/or subroga tion among such Guarantor and the other Guarantors and Borrowers,
result in the Obligations of such Guarantor in respect of such maximum amount
not constituting a fraudulent transfer or conveyance. SECTION 4.14. Instrument
for the Payment of Money. Each Guarantor hereby acknowledges that this guarantee
constitutes an instrument for the payment of money, and con sents and agrees
that any Lender or the Administrative Agent, at its sole option, in the event of
a dispute by such Guarantor in the payment of any moneys due hereunder, shall
have the right to bring a motion-action in accordance herewith. SECTION 4.15.
Continuing Guarantee. This guarantee is a continuing guarantee of payment, and
shall apply to all Obligations whenever arising. SECTION 4.16. Consent to
Certain Provisions. Each Guarantor has read and agreed to Section 10.22 of the
Credit Agreement as if a signatory thereto. Each Guarantor will comply with all
covenants in the Loan Documents applicable to it (including as a Restricted Sub
sidiary or Loan Party) even if it is not a signatory to the applicable Loan
Document. [Signatures on following page] 10 LEGAL_23786304.9 CANADIAN GUARANTEE
(FOREIGN ABL)



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo014.jpg]
EXECUTION COPY IN WITNESS WHEREOF, the parties hereto have duly executed this
Guarantee as of the dav and vear first above written. AVAYA CANADA CORP. By; I /
1 / CANADIAN GUARANTEE (FOREIGN ABL!



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo015.jpg]
EXECUTION COPY CITIBANK, N.A., as Administrative Agent By: Name: T . , Brendan
Macka' i m e ' Vice Pp&dent and Direa. CANADIAN GUARANTEE (FOREIGN ABL)



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo016.jpg]
EXECUTION COPY EXHIBIT I SUPPLEMENT NO. dated as of [ ], to the Guarantee dated
as of June 4, 2015 among AVAYA CANADA CORP. ("Canadian Borrower"), each other
Person that ex ecutes a supplement following the Closing Date and becomes a
Guarantor (the "Additional Guarantors" and collectively, the "Guarantors") and
CITIBANK, N.A., as Administrative Agent. A. Reference is made to the Credit
Agreement dated as of June 4, 2015 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among, the Canadian
Borrower, Avaya Deutschland GmbH and Avaya GmbH & Co. KG (col lectively, the
"German Borrowers"), Avaya International Sales Limited (the "Irish Borrower")
and Avaya UK (the "UK Borrower"; and, together with the Canadian Borrower, the
German Borrowers and the Irish Borrower, collectively, the "Borrowers"),
Citibank, N.A., as Adminis trative Agent and L/C Issuer, Citibank, N.A.,
Canadian Branch, as Canadian Swing Line Lender, Citibank, N.A., London Branch,
as European Swing Line Lender and each lender from time to time party thereto
(collectively, the "Lenders" and individually, a "Lender"). B. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. C. The Guarantors have entered into the
Guarantee in order to induce the Lenders to make Loans and the L/C Issuers to
issue Letters of Credit. Section 4.12 of the Guar antee provides that any new
direct parent company (that is not a Domestic Subsidiary) of the Ca nadian
Borrower may become Guarantors under the Guarantee by execution and delivery of
an instrument in the form of this Supplement. The undersigned (the "Additional
Guarantor") is executing this Supplement in accordance with the requirements of
the Credit Agreement to be come a Guarantor under the Guarantee in order to
induce the Lenders to make additional Loans and the L/C Issuers to issue
additional Letters of Credit and as consideration for Loans previous ly made and
Letters of Credit previously issued. Accordingly, the Administrative Agent and
the Additional Guarantor agree as fol lows: SECTION 1. In accordance with
Section 4.12 of the Guarantee, the Additional Guarantor by its signature below
becomes a Guarantor under the Guarantee with the same force and effect as if
originally named therein as a Guarantor and the Additional Guarantor hereby (a)
agrees to all the terms and provisions of the Guarantee applicable to it as a
Guarantor and Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof. In fur therance of the foregoing, the
Additional Guarantor, as security for the payment and performance in full of the
Obligations does hereby, for the benefit of the Secured Parties, their
successors and assigns, irrevocably, absolutely and unconditionally guarantee,
jointly with the other Guarantors and severally, the due and punctual payment
and performance of the Obligations. Each reference EXHIBIT I-1 LEGAL 23786304.9



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo017.jpg]
EXECUTION COPY to a "Guarantor" in the Guarantee shall be deemed to include the
Additional Guarantor. The Guarantee is hereby incorporated herein by reference.
SECTION 2. The Additional Guarantor represents and warrants to the Adminis
trative Agent and the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity. SECTION 3. This Supplement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become ef fective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the Additional Guarantor, and the Administrative Agent has executed
a counterpart hereof. Delivery of an executed signature page to this Supplement
by facsimile transmission or other electronic communication shall be as
effective as delivery of a manually signed counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the Guarantee shall re main
in full force and effect. SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE
FEDERAL LAWS OF CANADA APPLICABLE THEREIN. SECTION 6. If any provision contained
in this Supplement is held to be invalid, illegal or unenforceable, the
legality, validity, and enforceability of the remaining provisions contained
herein and in the Guarantee shall not be affected or impaired thereby and the
intent of such illegal, invalid or unenforceable provision shall be followed as
closely as legally possible. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforcea ble such provision in any
other jurisdiction. SECTION 7. All communications and notices hereunder shall be
in writing and given as provided in Section 4.01 of the Guarantee. SECTION 8.
The Additional Guarantor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with the execution and delivery
of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent to the extent required by
Section 4.03 of the Guarantee. EXHIBIT 1-2 LEGAL 23786304.9



--------------------------------------------------------------------------------



 
[ex107canadianguaranteefo018.jpg]
EXECUTION COPY IN WITNESS WHEREOF, the Additional Guarantor and the
Administrative Agent have duly executed this Supplement to the Guarantee as of
the day and year first above written. [NAME OF ADDITIONAL GUARANTOR], By: Name:
Title: Jurisdiction of Formation: Address Of Chief Executive Office: CITIBANK,
N.A., as Administrative Agent By: Name: Title: EXHIBIT 1-3 LEGAL 23786304.9



--------------------------------------------------------------------------------



 